Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 2, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151734                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  In re NORFLEET/WINBUSH-BEY/NEWTON-                                                                 Richard H. Bernstein,
                                                                                                                     Justices
  BEY/NORFLEET-BEY, Minors.
                                                                   SC: 151734
                                                                   COA: 323116
                                                                   Macomb CC Family Division:
                                                                   2013-000398-NA;
                                                                   2013-000399-NA;
                                                                   2013-000400-NA;
                                                                   2013-000401-NA;
                                                                   2013-000402-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the May 12, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2015
           p0630
                                                                              Clerk